                 Case 1:20-cv-00979-FB-SMG Document 1-2 Filed 02/23/20 Page 1 of 2 PageID #: 27
JS 44 (Rev. 02/19)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
Janet Kyszenia, individually and on behalf of all others                                                    The Hain Celestial Group, Inc.
similarly situated
    (b) County of Residence of First Listed Plaintiff                           Kings                        County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                         (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                        THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Sheehan & Associates, P.C., 505 Northern Blvd Ste 311, Great Neck,
NY 11021-5101, (516) 303-0552

 II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                         and One Box for Defendant)
 1    U.S. Government                 3    Federal Question                                                                        PTF     DEF                                           PTF       DEF
         Plaintiff                            (U.S. Government Not a Party)                        Citizen of This State              1      1      Incorporated or Principal Place       4        4
                                                                                                                                                         of Business In This State

 2    U.S. Governmen                  4    Diversity                                             Citizen of Another State           2         2   Incorporated and Principal Place     5       5
         Defendant                            (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                   Citizen or Subject of a            3         3   Foreign Nation                       6       6
                                                                                                     Foreign Country
 IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
   110 Insurance                      PERSONAL INJURY               PERSONAL INJURY                625 Drug Related Seizure           422 Appeal 28 USC 158             375 False Claims Act
   120 Marine                        310 Airplane                 365 Personal Injury -               of Property 21 USC 881         423 Withdrawal                    376 Qui Tam (31 USC
   130 Miller Act                    315 Airplane Product              Product Liability          690 Other                               28 USC 157                         3729(a))
   140 Negotiable Instrument              Liability                367 Health Care/                                                                                      400 State Reapportionment
   150 Recovery of Overpayment       320 Assault, Libel &              Pharmaceutical                                                  PROPERTY RIGHTS                   410 Antitrust
       & Enforcement of Judgment           Slander                       Personal Injury                                                820 Copyrights                    430 Banks and Banking
   151 Medicare Act                  330 Federal Employers’            Product Liability                                              830 Patent                        450 Commerce
   152 Recovery of Defaulted              Liability                368 Asbestos Personal                                              840 Trademark                     460 Deportation
       Student Loans                  340 Marine                        Injury Product                                                                                    470 Racketeer Influenced and
       (Excludes Veterans)            345 Marine Product                Liability                             LABOR                    SOCIAL SECURITY                        Corrupt Organizations
   153 Recovery of Overpayment            Liability                PERSONAL PROPERTY               710 Fair Labor Standards           861 HIA (1395ff)                  480 Consumer Credit
       of Veteran’s Benefits          350 Motor Vehicle            370 Other Fraud                     Act                            862 Black Lung (923)              490 Cable/Sat TV
   160 Stockholders’ Suits           355 Motor Vehicle            371 Truth in Lending           720 Labor/Management               863 DIWC/DIWW (405(g))            850 Securities/Commodities/
   190 Other Contract                    Product Liability         380 Other Personal                  Relations                      864 SSID Title XVI                     Exchange
   195 Contract Product Liability    360 Other Personal                Property Damage            740 Railway Labor Act              865 RSI (405(g))                  890 Other Statutory Actions
   196 Franchise                         Injury                    385 Property Damage            751 Family and Medical                                                891 Agricultural Acts
                                      362 Personal Injury -             Product Liability               Leave Act                                                         893 Environmental Matters
                                          Medical Malpractice                                       790 Other Labor Litigation                                            895 Freedom of Information
        REAL PROPERTY                    CIVIL RIGHTS               PRISONER PETITIONS              791 Employee Retirement             FEDERAL TAX SUITS                      Act
   210 Land Condemnation             440 Other Civil Rights        Habeas Corpus:                     Income Security Act             870 Taxes (U.S. Plaintiff         896 Arbitration
   220 Foreclosure                   441 Voting                   463 Alien Detainee                                                      or Defendant)                 899 Administrative Procedure
   230 Rent Lease & Ejectment        442 Employment               510 Motions to Vacate                                              871 IRS—Third Party                   Act/Review or Appeal of
   240 Torts to Land                 443 Housing/                     Sentence                                                             26 USC 7609                       Agency Decision
   245 Tort Product Liability            Accommodations            530 General                                                                                           950 Constitutionality of
   290 All Other Real Property       445 Amer. w/Disabilities-    535 Death Penalty                    IMMIGRATION                                                          State Statutes
                                          Employment                 Other:                         462 Naturalization Application
                                      446 Amer. w/Disabilities-    540 Mandamus & Other           465 Other Immigration
                                          Other                     550 Civil Rights                    Actions
                                      448 Education                555 Prison Condition
                                                                    560 Civil Detainee -
                                                                        Conditions of
                                                                        Confinement

 V. ORIGIN (Place an “X” in One Box Only)
 1    Original           2 Removed from                 3       Remanded from               4 Reinstated or        5 Transferred from             6 Multidistrict
       Proceeding             State Court                          Appellate Court                 Reopened                   Another District               Litigation
                                                                                                                       (specify)
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
 VI. CAUSE OF ACTION 28 USC § 1332
                     Brief description of cause:
                                         False advertising
 VII. REQUESTED IN    СHECK IF THIS IS A CLASS ACTION                                                DEMAND $                                    CHECK YES only if demanded in complaint:
      COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                      5,000,000                                  JURY DEMAND:          Yes      No
 VIII. RELATED CASE(S)
       IF ANY          (See instructions):
                                                                    JUDGE                                                                  DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
 2/23/2020                                                             /s/ Spencer Sheehan
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                   APPLYING IFP                                      JUDGE                            MAG. JUDGE
                             CERTIFICATION
             Case 1:20-cv-00979-FB-SMG     OF ARBITRATION
                                       Document               ELIGIBILITY
                                                1-2 Filed 02/23/20 Page 2 of 2 PageID #: 28
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration
                                    
I,                  Spencer Sheehan                          , counsel for                plaintiff               , do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

                       monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                       the complaint seeks injunctive relief,

                       the matter is otherwise ineligible for the following reason


                                   DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1
                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”


                                                           NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)


1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
            County?                    
                                       Yes               No     
2.)         If you answered “no” above:
            a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
            County?                 Yes              No        
            b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
            District?               Yes              No        
            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
            received:
If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County?         Yes                    No
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                        BAR ADMISSION

            I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                                            Yes                                                         No

            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                                            Yes        (If yes, please explain                           No




            I certify the accuracy of all information provided above.

            Signature: /s/Spencer Sheehan

                                                                                                                                                                       Last Modified: 11/27/2017
